Tira Couiir took until the next day to consider the objections, when the opinion was delivered by
Citase, J.
(a) From indisposition I have not been able to give this case so ful! a consideration as I wished. We have, however, considered it so far as to have formed a decided opinion.
It has been object d that the plaintiffs, being a corporate body, cannot act by agent without authority by deed. This objection has no force. The bank may act as a natural person.
As to the manner of giving notice, it might ho questionable whether the simply putting the letter in the post office would be sufficient if there were no other circumstances in the case. But there are other facts which have determined the opinion of the court, *427iiíítt there has (icon sufficient asid legal no lice. Tho custom ,ef the piare decides the question. This cus-■loin too was known to tho defendant. When an en-gagemest h made, it is subject to the usage and cuu-•iom of the place where it is made respecting such engagement.
The notice is in if self sufficient—-it amounts, under ■the circumstances of this case, to the fullest notice contended for by the defendant's counsel-—not only that the note is not paid, but that he will he looked to for payment—any thing which shews that the holdo? docs not mean to give credit to the drawer is sufficient notice to the indorsor. In this case it was known that the drawers were insolvent at the time of the endorsement, and the indorsor therefore undertook to pay at all events. The protest, although not required, by iaw, and therefore of itself not sufficient notice, h however not totally idle. It is a paper from the agent of the hank, and from the usage of the place importa that tho hank looks to all parties concerned for payment of the note, and the defendant had notice that this protest was made.
The court are of opinion, that the defendant has had legal and sufficient notice of the default of the drawers,

 Winchester, D. J. concurrEd.